OPINION
TAFT, Justice.
Appellant, Erick Leon Bradley, was charged with engaging in organized criminal activity. Pursuant to a plea agreement with the State, appellant pled nolo conten-dere, and the trial court assessed punishment at eight years in prison. Appellant attempts to appeal the trial court’s denial of his motion to quash the indictment, claiming this Court has jurisdiction to hear appellant’s appeal based on an amended *304notice of appeal. We dismiss for want of jurisdiction.
Procedural History
Appellant was sentenced on October 9, 2000 in accordance with the State’s recommended punishment. On October 27, 2000, appellant filed his pro se notice of appeal. On November 15, 2000, appellant filed an amended notice of appeal.
Jurisdiction
In his first point of error, appellant contends this court has jurisdiction to hear his appeal even though he waived his right to appeal. Appellant claims this Court has jurisdiction because he obtained the trial court’s “written permission” to appeal.
A. Amended Notice of Appeal
If the time for filing a proper notice of appeal has expired, an appellant may not file an amended notice of appeal to correct jurisdictional defects. State v. Riewe, 13 S.W.3d 408, 413-14 (Tex.Crim. App.2000). Appellant’s amended notice of appeal, filed outside the 30 day time limit, may not be considered by this Court. Id.
B. Pro Se Notice of Appeal
If an appeal is from a judgment rendered on the defendant’s plea of guilty or nolo contendere under article 1.15 of the Code of Criminal Procedure, and the punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant, the notice must: (a) specify that the appeal is for a jurisdictional defect; (b) specify that the substance of the appeal was raised by written motion and ruled on before trial; or (c) state the trial court granted permission to appeal. Tex.R.App.P. 25.2(b)(3); see Watson v. State, 924 S.W.2d 711, 713 (Tex. Crim.App.1996); Scott v. State, 995 S.W.2d 325, 326 (Tex.App. — Houston [1st Dist.] 1999, no pet.).
Appellant’s original pro se notice of appeal was timely filed with the trial court. The original notice did not, however, conform to the standard set out in rule 25.2 and, thus, does not confer jurisdiction on this court to consider the appeal. Tex. R.App.P. 25.2(b)(3). We overrule appellant’s first point of error. Therefore, we have no jurisdiction to address appellant’s second point of error.
Conclusion
We dismiss for want of jurisdiction.
Justice TAFT, concurring.